Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment file January 27, 2022 has been received and entered.  With the entry of the amendment, claims 16-19 and 21-22 are canceled, claims 1-13 are withdrawn, and claims 14, 15, 20, and 23-28 are pending for examination.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 14-28 and Species A of cladding and Species B of carbide in the reply filed on October 14, 2021 is acknowledged.

Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2021.

Claim Objections
The objection to claim 15 because “vapour” should be spelled “vapor” is withdrawn due to the amendment of January 27, 2022 making this correction.

Claim Rejections - 35 USC § 112

The rejection of claims 14-28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendments of January 27, 2022 clarifying the claim language.

Claim Rejections - 35 USC § 102

The rejection of claims 14-18 and 21-25 under 35 U.S.C. 102(a)(1) as being anticipated by Vuitton (US 5466907) is withdrawn due to the amendment of January 27, 2022 changing the scope of the claims.

The rejection of claims 14-16 under 35 U.S.C. 102(a)(1) as being anticipated by Akesson et al (US 4843039) is withdrawn due to the amendment of January 27, 2022 changing the scope of the claims.

The rejection of claims 14-16 and 18-19 under 35 U.S.C. 102(a)(1) as being anticipated by Gates, Jr et al (US 2003/0148144) is withdrawn due to the amendment of January 27, 2022 changing the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14, 15, 20 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Vuitton (US 5466907) in view of Raber et al (US 2014/0252757).
Claim 14: Vuitton describes how a wear resistant insert (where as shown in figures 1-6, for example, the layers 6/10 can form an “insert” inserted into cylinder 12, that is forming a wear resistant layer 6/10 on an interior surface of a structure 12, note figures 4-5) can be formed by providing a deposition substrate (2) with an exterior surface and depositing a wear resistant layer (6) on the exterior surface of the deposition substrate, where the wear resistant layer comprises a wear resistant material (note figures 1-6, column 2, lines 15-35, column 3, lines 25-45-noting wear resistant coated 

However, Vuitton does note multiple layers can be provided (such as the wear resistant layer, and structure layer discussed above) (note column 2, lines 45-50) and coating composition for layers can include various ceramics including aluminum oxide, and various alloys, including iron based alloys (note column 3, lines 25-45).  Raber describes a joint ring system, with first and second rings, where these rings act as inserts into a hollow pipe structure and contact the pipe (note figures 1A-1E, 5A-5C, 0022), where the rings can have what would be a wear resistant layer 129 of ceramic such as aluminum oxide that forms an outer layer facing the interior of the pipe and would be exposed to fluid in the pipe (note Figures 1A-1E, 5A-5C and 0025), and on top of this what would be a structure interface layer (the body 105, 107) (to be placed between the inside pipe surface and the wear resistant layer) (note figures 1A-1E, 5A-5C, and 0022-0023, where the ring bodies can be steel) and this structure interface layer (but not the wear resistant layer 129) can be provided with grooves, for example, to hold O-rings (note figures 1A-1E, 5A-5C, 0023, 0029).  The O-ring use helps seal the ring to the pipe and prevent fluid from interfering with the pipe surface (weld zone described here) (note 0023, 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vuitton to provide that the structure interface layer is provided with grooves that do not extend into the wear resistant layer as suggested by Raber to provide for further desirable sealing with using the wear resistant insert to help prevent materials to impact the interior surface of the structure, since Vuitton is forming multilayer inserts that can have a wear resistant layer of a 
Claim 15: Vuitton describes how the depositing can be by spraying, electroless, electrolytic, vapor depositing (PVD, CVD) (column 2, lines 1-5, claim 9).
Claim 20: furthermore as to providing the groove by machining, Raber describes that the rings 105/107 can be formed from steel and machined to specific tolerances (0022), so it would be understood that the grooves would be machined to form the shape of the groove desired to the tolerance desired.
Claim 23: Vuitton provides that the separating intact can comprise destroying the deposition substrate (note column 2, lines 45-65, such as melting the deposition substrate, drilling or dissolving, and note column 4, lines 35-40, with mechanical turning).
Claim 24: Vuitton provides that the structure (hollow body) can be an elongated member (column 3, lines 5-10, where the deposition substrate would match the hollow body to provide a coating as in figures 1-6, note column 2, lines 35-40, so also giving an elongated member), the interior space of the structure is a bore defined by the structure (figures 4-6), and the installing of the insert into the interior space of the structure comprises inserting the insert into the bore of the structure (figures 4-6, column 2, lines 25-35, column 4, lines 1-40). Alternatively, at the least, it would have been obvious to 
Claim 25: Vuitton provides that the wear resistant insert is fastened to the structure after the insert has been inserted in the bore of the structure (note column 4, lines 1-40, how the structure can be shrink fitted to the insert, so fastening to the structure, and as well there is an interference layer fit to the substrate, and the specification indicates providing an interference layer fit to the substrate as a fastening method-note the specification at page 14 as filed).  Furthermore, the use of O-rings as described by Raber can also be considered a fastening method, since the O-rings act to seal, which would lock the structure and insert together after the insert inserted into the bore.

Claim 15 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Vuitton in view of Raber as applied to claims 14, 20 and 23-25 above, and further in view of Viswanadham et al (US 2005/0077090).
Claim 15: as to specifically applying the wear resistant layer by cladding, such as laser assisted cladding, Vuitton notes the layer can be applied by a variety of different methods and can be any other “conventional technique” (note column 2, lines 1-10), and gives an example of applying tungsten carbide-cobalt (column 4, lines 25-40).  Viswanadham describes how tungsten carbide-cobalt can be applied to a surface conventionally by the technique of laser assisted cladding, giving application of wear .

Claim 20 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Vuitton in view of Raber as applied to claims 14, 15 and 23-25 above, and further in view of Mahoney et al (US 6199867).
Claim 20: further as to forming the grooves in the structure interface layer by machining, Raber notes forming the structure interface layer (body/layer 105, 107) can be formed from steel and machined to specific tolerances (0022). Mahoney further describes how steel can be machined into  ring with O-ring sealing grooves (column 4, lines 20-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vuitton in view of Raber to specifically provide forming the grooves by machining as suggested by Mahoney with an expectation of predictably acceptable groove forming, since Vuitton would indicate layers can be made of metal alloy including iron based alloys, Raber describes grooves formed in steel for O-rings, and Mahoney indicates how grooves for O-rings can be formed of metal alloy of steel using machining.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Vuitton in view of Raber as applied to claims 14, 15, 20 and 23-25  above, and further in view of Maddy (US 4863661).
Claim 26: further as to the deposition substrate having a bore passing longitudinally therethrough and separating the wear resistant layer and deposition substrate by passing a fluid through the substrate bore to destroy the substrate, Vuitton notes that the deposition substrate can be removed chemically by dissolving (column 2, lines 55-65), and also notes that the deposition substrate can be hollow (note column 4,lines 45-50). Maddy further describes how a wear (abrasion) resistant insert can be provided by providing a deposition substrate, depositing wear resistant layer on an exterior of the deposition substrate, and then inserting the insert into an interior hollow cylinder structure to transfer the insert to the hollow cylinder structure, and then remove the deposition substrate by destroying the substrate (note abstract, figures 1a-1c, column 3, lines 10-20, column 4, lines 5-65),  Maddy further describes that it would be known for the deposition substrate mandrel to be a thin walled tube (has a bore therethrough) to allow easy removal by acid dissolution (column 5, lines 15-30, figure 1a).  
Therefore, it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vuitton in view of Raber use a deposition substrate with an internal bore extending longitudinally therethrough as described by Maddy to provide desirable substrate removal, as Vuitton notes the substrate can be removed by being dissolved by chemical means and the substrate can be hollow, and Maddy describes using a thin walled tube substrate to .

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Vuitton in view of  Raber as applied to claims 14, 15, 20 and 23-25  above, and further in view of Trushin et al (US 2011/0150686) and Hill et al (US 2003/0111221), EITHER alone or further in view of Viswanadham et al (US 2005/0077090).
Claims 27 and 28: As to providing that the structure is for use in a borehole, including in a drilling motor for use in drilling a borehole (claims 27, 28), as discussed for claim 14 above, Vuitton notes providing a structure interface layer.  Vuitton also notes that the internal surface of the structure to have the insert applied (the hollow body) can have an internal surface with an irregular contour (column 3, lines 5-10). 
Trushin further describes that an internal surface of a structure of a drilling motor, for use in drilling a borehole (downhole) can be an elongated hollow stator surface (note figure 3, 0007, 0011, 0017-0018, 0022, 0039-0040), where it can be desired to cover the stator with a wear resistant coating (0018, 0043).  Furthermore, it is also indicated that the stator or rotor surface can be provided with holes drilled through (so machined through) to allow passage of particles (figures 4, 5, 0045-0051), so holes not required in the stator.  
Hill further describes a pump for use in a bore of a tubing structure, with a stator and rotor in the stator and tubular housing (0007), which can be used in wellbore (0011, downhole), where there can be insert structures, showing housing 20 inserted into sub 13 (figure 1 and 0025-0027), where the housing has the inner bore 21, stator 22, etc. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vuitton in view of Raber to apply the insert to a hollow stator surface or housing  of a structure of a drilling motor for use in drilling a borehole as suggested by Trushin and Hill in order to provide a desirably protected hollow body surface, since Vuitton indicates how wear resistant layers can be applied to hollow body structures of elongated length and which can have irregular internal surfaces by using the insert method described, and Trushin indicates that a hollow body structure that would like a wear resistant layer would be an elongated interior surface of a stator of a drilling motor for a borehole, and Hill would also note housing surfaces for similar such motor features used in boreholes also desire wear resistance, and also notes how grooves can be provided in the outside of such housings to help seal against in inside surface to which provided, and thus by providing the Vuitton process to the stator/housing of Trushin and Hill a desirable wear resistant layer can be provided on the housing/stator surface and also have a structure interface layer that interfaces with the structure to which being inserted as shown in Vuitton, where the structure interface layer can be provided with a groove for an O-ring similarly as shown in Raber.  
Optionally, further using Viswanadham, Vuitton describes how tungsten carbide-cobalt can be used for the layer (column 4, lines 25-40) and Viswanadham 

The Examiner notes Goldstein et al (US 3248788) also describes forming a layer that can be carbide and wear resistant on a deposition substrate mandrel, and inserting this formed “insert” in a hollow tubular structure and then removing the substrate leaving the layer on the interior surface of the structure (note figures 1-3, column 2, lines 15-40, column 1, lines 30-40).   Adam (US 2015/0027725) also indicates providing coating such as tungsten carbide on hollow interior surfaces for components for boreholes (note 0039, 0029, 0005, figures 1-2). 

Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered.
(A) The Examiner notes the adjustments to the rejections, including the addition of the references to Raber, Hill and Mahoney due to the amendments to the claims.
(B) Applicant has argued that Vuitton and the other references do not provide the hole/slot/groove in the surface interface layer that does not extent into the wear 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718